Earl Warren: Number 49, B. Elton Cox versus Louisiana. Mr. Douglas.
Nils Douglas: Mr. Chief Justice, I will argue the appeal of the conviction of Reverend B. Elton Cox for demonstrating near a courthouse. The facts in this case are the same facts as the previous case. The statute involved will be found on page 4(a) of the consolidated brief for the appellant. In essence, Your Honors, this statue prevents intentional picketing -- parading or picketing with the specific intent to either influence a judge or obstruct justice.
William J. Brennan, Jr.: This langua -- this statute as I understand is the identical counterpart of the statute which relates to the demonstrations on a stadium.
Nils Douglas: Except that the federal statute protects federal courts, and our statute protects state courts.
William J. Brennan, Jr.: Where they've dedicate with the federal statute.
Nils Douglas: Exactly, yes. My argument consists of three points. The first point is that there was no clear and present danger requiring the conviction of the appellant in this case. The second point is that neither one of the state courts which passed on this action applied the clear and present danger rule. And the third portion of my argument is that there was no evidence upon which to convict the appellant herein. In order to determine whether or not there was a clear and present danger in this instance, we must look to the circumstances of this case, what was said and done on the one hand and what was not said and done on the other hand. You must look to the purposes of this demonstration. The demonstration was held to protest the previous day's illegal arrest of the 23 Negro students. I might add at this point, Your Honors that nothing has happened to these students since they were arrested. In other words, at the time on the December 15th demonstration, they were in jail. They had been booked. They were not formally charged. They were never arraigned. They were released on bond. And the statute of limitations has now run on the picketing which prompted the demonstrations for which the appellant was arrested. The reasonable implication being that since this is the case there were some reasonable grounds for the demonstration against the arrest of these people.
Byron R. White: Were there different reasons when we take the demonstration was successful?
Nils Douglas: Not in view of the fact that --
Byron R. White: Was it heard or moved without charging?
Nils Douglas: Not in view of the fact, if Your Honor will, as our people were convicted in this case.
Byron R. White: How long were they held at the demonstration?
Nils Douglas: don't really know, Your Honor. I think it's reasonable to say that -- we can't say that the songs that were sung, the prayers that were had, influenced the judge or obstruct the justice. We must look to the speech. What did Cox say or what didn't he say? He admonished the people against violence. In fact, he told them that if he was vowed upon to forget it, if -- if he were hit, to turn the other cheek. In addition to that, just about 12 o'clock, he told the people as was previously said that, “It's 12 o'clock, if you're hungry go downtown and sit in until you were served.” It was just at this point that a number of things happened in my interpretation of the facts almost simultaneously. The sheriff told them to move on and the testimony is conflicting as to whether or not Cox did say, “don't move” or whether he said, “don't run”. As a matter of fact, the record has testimony to the effect that two orders were given. First, the sheriff told them to move on and as some policemen were -- made physical contact with the people, they were told “wait a minute” and then a second order was given. Now, the State would have us believe that there was a deliberate order “move on” and then another clear cut order “move on again”. But I submit and on the basis of what I've suggested that there was a conflicting order. And of course this has been bypassed largely in the handling of the matter at the trial court and at the state Supreme Court level.
Earl Warren: Is that then contradicted that the -- in a record that the police authorities said “wait a minute”?
Nils Douglas: It is contradicted. Yes, Your Honor.
Earl Warren: It is contradicted?
Nils Douglas: Yes. Not at the very moment of the testimony wherein this statement is made, but by the testimony of other people.
William J. Brennan, Jr.: Well then, I gather Mr. Douglas, but maybe I don't want to assure Mr. Rachlin's position, but I gather yours on the facts is that there was testimony “move on” even though it's contradicted than it may have been inconsistent --
Nils Douglas: Our -- our position, our primary position, I believe, with reference to all three of the cases, Your Honor is that there was no clear and present danger that this was a permissible exercise of free speech and with -- particularly with reference to disturbing the peace statute that the statute itself is so vague, it build that information which is -- which track -- tracks it is also vague. And therefore, the -- the question of whether he said “move” or “not move” doesn't have major importance.
Potter Stewart: Is it you position that in order for any law which in any way impedes or regulates or limits the time when First Amendment rights can be exercised that the -- that only -- that such a law is valid only when there's a -- when there can be shown a clear and present danger? I'm thinking for example --
Nils Douglas: Absolutely, Your Honor.
Potter Stewart: -- let me be specific. Let's just say there's a -- there's a “keep off the grass,” the “keep of the grass” ordinance and people insist on congregating there to -- to assemble and -- and express their ideas. And is it your -- is it your contention that there has to be a clear and present danger of --
Nils Douglas: In every essence, Your Honor, it's often --
Potter Stewart: -- or only a clear and present danger of damage to the grass? That's a limited specific ordinance with a précised purpose. And is it your contention that such an ordinance would be entirely invalid unless you can show a clear and present danger that sounds like safety?
Nils Douglas: It's our position, Your Honor, that in every instance where free speech is being exercised that it must be shown as a matter of fact that there was clear and present danger and of course this implies that --
Potter Stewart: To what-- to what?
Nils Douglas: To a substantial interest that the State has the right to protect. This seems to be modeling off a cliché, but this is about the best that I can do. I can improve upon the Court's definition though. But implied in what you're saying is that there are certain priorities with reference to the right the State has to protect as against the right of free speech. And implicit in my argument is that free speech has a third position, and of course with reference to the grass, the -- the presumption would be in favor, the use of free speech.
Potter Stewart: Well, that was my suggestion that the growth of the grass isn't probably very important, but on the other hand, it's a very specific kind of an ordinance, my imaginary ordinance, with a very specific purpose, and -- and you say that no -- no conviction could be sustained under my kind of a case where people insisted on violating that ordinance and standing on the lawn where there was a valid “keep off the grass” sign, unless they could show a clear and present danger to public safety, isn't that right?
Nils Douglas: That's right, Your Honor. An implicit, I imagine in what you're saying is that the State, of course, has the right to protect its judiciary and the administration of justice. And we submit, that the presumption there is that the basic presumption historically has been that the courts will render justice in spite of the influences on the outside. And of course, the line too has to be drawn, but we say that under the circumstances here this does not -- in fact, the judge was not influenced. In fact, there was no obstructing of justice.
Hugo L. Black: You're drawing a distinction between the right to speak, talk, where you have a right to be and where you do not have a right to be. Did you say that the man has a clear and present danger to walk in here now and it has to be -- man has the right, constitutional right to come in here, talk now, and had nothing to be done as a group --
Nils Douglas: No, I know --
Hugo L. Black: -- of 2000 -- 2000 people? Is it your position that if 5000 people should gather out in front of this Court that indicates they didn't like it? Some knows that Constitution says that they've got a right to stay there and sing or dance or do anything else they want to do so long as they don't go hurt somebody?
Nils Douglas: There -- there are circumstances, Your Honor, where people could demonstrate here or near other courts where the right would not be protected. But the point that I'm making is that it has to be determined on a case by case basis and --
Hugo L. Black: Well, I agree with you about the speech, but there's a difference between speech and conduct movement.
Nils Douglas: What we're saying here, Your Honor, if I may interrupt, is that the conduct was speech. The conduct was so intertwined with the speech that what was said and what wasn't said are all pointed irretrievably to the notion that they had no intention at all of going to the Court. They didn't say Judge Blanch was going to do this. They didn't know --
Hugo L. Black: They didn't intend to go on to Court, they were on the streets.
Nils Douglas: The streets are the proper place to have a demonstration, Your Honor.
Hugo L. Black: Are they?
Nils Douglas: Yes.
Hugo L. Black: Are they, if -- if the State wants to prohibit it?
Nils Douglas: The State can prohibit it if it so chose, but the fact of the matter is, in free speech --
Hugo L. Black: As I get it, they did have a statute which as I understand it is the same as we have that would bar 5000 people from some sections -- any section coming out there and raving and moving around and singing and howling over our -- over the -- just because they didn't like what the Court has done.
Nils Douglas: Well, we don't deny, Your Honor that -- that the legislature has a wide discretion and whether what -- what it will prohibit. But what we suggest is that the courts don't, with due regard to free speech, give the same interpretation to the statutes that the Constitution requires that it should. In other words, this statute, we say, prohibits free speech. The State cannot prohibit it.
Hugo L. Black: But why does it --
Nils Douglas: And this statute could've been --
Hugo L. Black: Why does it prohibit it? It prohibits them from being there, they may have a right to prohibit them for being there. And if they have a right to prohibiting them from being there, certainly they can't say the Constitution just have the right to come to any house and speak.
Nils Douglas: The State has a right to make a legislative determination that here, if people demonstrate near a courtroom, this is sufficient to put them in jail.
Hugo L. Black: Well, what if they were to demonstrate in different speech, you have -- what do you do when the statute that had said that in those instance where the conduct is regulated which may be intertwined with speech, it can be regulated in a narrow -- in a -- such a narrowly drawn, precisely vivid to prohibit them doing that which the State prohibits. That's quite different to the -- to the way you have utilized that today, as I understand, the idea of clear and present danger. It's ignored the fact that -- for my judgment that -- that a man doesn't have a right to say what he wants to at a place where he doesn't have any right to be. So you get back to the question of whether you prevent them being there.
Nils Douglas: I'm -- I'm afraid I -- I missed, Your Honor's point, but the -- the point that I was attempting to make is that this statute prohibits free speech. This says --
Hugo L. Black: It prohibits assembly unless and saying that after an order with hundreds of people there on the street that -- here at the courthouse.
Nils Douglas: Well, there's -- there's no order --
Hugo L. Black: No, not this one.
Nils Douglas: -- necessary --
Hugo L. Black: The other one was there.
Nils Douglas: Yes.
Hugo L. Black: But this is around the courthouse. Is it your view that the statute that governs this Court that people out in front of the Court is unconstitutional?
Nils Douglas: The statute can be saved, Your Honor. The trial judge if he had applied the clear and present danger rule then the state Supreme Court could've saved the statute. We're not complaining about the statute, we're complaining about the application of the statute.
Hugo L. Black: You're complaining about it being applied to people who do what you said shall not be done.
Nils Douglas: But the -- the basic approach that we've attempted to use with this is to say that when a State incorporates as the -- the State's brief implies, incorporates the clear and present danger. Here is the situation where it can be used very easily and arbitrarily to subvert any unpopular opinions. And we're saying that this is what has happened here. Cox was a Negro, there are 2000 Negroes out there. Negroes have never acted like this before.
Hugo L. Black: Had it been white, they've been in the door?
Nils Douglas: Well, if they had been white then you -- you change the crucial face of -- of the factual situation. I -- I would assume that you would have to also assume that this guy said something that apart of the white community it didn't go along with it. And -- and he was therefore told to move not by virtue of his being there but by virtue of place as something against the Catholic or something against the Jew. So the -- the point of all that I've been rather weakly suggesting is that here is the statute which is very broad statute which actually prohibits congregating as -- as has been suggested. But we say that the activities of our people were pure speech activities in spite of the fact that there are some physical elements of being present. The facts --
Hugo L. Black: Well, it could've been purely speech, couldn't it?
Nils Douglas: Well it is pure speech --
Hugo L. Black: The question of being there and moving around and so forth if they don't got a right to be there.
Nils Douglas: What -- what I'm attempting to do is to distinguish between the picketing situation in this situation because there was no intent at all to violate the prohibition to the statute. The purpose of the meeting was to protest the previous arrest to protest generally segregation and discrimination. And we can't lose aside of the fact that the -- the December 14th arrest involved discrimination. The December 15 arrest involved advocacy of integration. Both groups of people were put in a segregated jail. Both -- Cox was tried in a segregated courtroom. The issue of the segregated courtroom was raised. The implication in the words of the trial judge is that, “If you bring 2000 Negroes down here anytime no matter what you do, even if you're not near the courthouse, you've broken some law.” It's as general as that, and the implication is --
Hugo L. Black: But the statute -- the statute is not that though.
Nils Douglas: But the --
Hugo L. Black: May I tell you this because you probably will not come to this. I'd like you to consider from this viewpoint. There is a difference between speech, regulated speech and regulated conduct, regulating where people can be and what they should say where they have a right to be. Some people think, I'm one of them, that they've got a right to be somewhere. They've got a right to say what they want to say, but if you got to perceive whether they have the right to be there. You have one thing if you haven't presented at all and that is this. That even in regulating the conduct of people by speeches and it kindly, this Court has said that there must be some showing of governmental interest sufficient to justify must be -- must be here. That's quite different from the way you've presented. And I'm not saying about the way you presented it because it's confusing accustomed to find the most people perhaps involved but that what bothers me about your argument is that you've drawn no distinction between marching around and around for instance at a prayer. Regulating that and regulating what people say where they have a perfect right to be there. You get back to the present, as far as I'm concerned, of whether they have a right to be there.
Nils Douglas: Maybe I can attempt to accommodate the suggestion by saying that implicit in the whole series of events is a notion that we had a right to be there. Certainly, these people put the State on notice the day before. The State knew. The record bears this out and this is why they had 70 city policemen plus the State troopers and deputy sheriffs who were all present. They knew and certainly if these people had intended to march on the jails, they wouldn't have put the State on notice that this is what they were going to do. But the point of the matter is the fact that they were there and the fact that they stayed there is all because they felt that this was a street, this was a public area and we had a perfect right to be there. Thank you, Your Honor.
Earl Warren: Mr. Roy, you will serve a copy of that memorandum on the council will you please? The one you have given to us. We'll adjourn now.